DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the downstream arranged at least one support layer" in line 29-30 and 18-19, respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “…the at least one support layer supports the downstream arranged at least one non-woven filtration layer and the at least one spunbond barrier layer…”
The additional claims are rejected as depending from claim 1 or 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328.

Claims 1, 2, 5, 8-10 and 12, Wyhler teaches a filter element comprising: an annular filter bellows (10) formed from a multilayer filter medium, closing about a longitudinal axis extending through a hollow interior of the annular filter bellows, the annular filter bellows is capable of fluid flow radially through the filter medium from an inflow side to an outflow side, a first end plate (3) tightly connected to the filter medium on a first axial end of the filter element, a connection end plate (2) tightly connected onto the filter medium on an opposite axial end of the filter element, the connection end plate having a central opening extending through the connection end plate and opening into the hollow interior, the multilayer filter medium comprises several layers including a support layer (18) formed as a support mesh grid forming the inflow side of the filter medium, a non-woven filtration layer (12, 14) arranged on a downstream side of the 
Neubauer teaches a filter medium comprising a filtration layer (22) comprising a gradient structure in which the packaging density of fibers increases in the flow direction (fig. 2, paragraph 7, 8, 11 and 22).  While Wyhler teaches providing a gradient structure but does not teach how to provide such a gradient structure one of ordinary skill in the 
Wyhler further teaches that all of the different layers of the filter medium can be made of polyamide (which is hydrophilic) but does not specifically teach that all of the different layers are comprised of the same material.  Wyhler teaches that all of the layers are welded together.  Welding together different types of plastic materials is a problem recognized in the art as taught by Gabler, where the heat applied to the different material must suit both materials.  Therefore, one of ordinary skill in the art would readily recognize that such a problem would be obviated by the use of the same material for the parts that are to be welded together as separate heating levels applied to the different parts would not be required as the same heat could be applied to each part to be welded.  The claim would have been obvious because "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Additionally, Wyhler teaches the various layers may be made of PBT, PA, PP or PES. Given the limited list of materials to use for the various layers, one of ordinary skill in the art would have at once envisaged using the same material for all layers.

Claim 3, Wyhler does not teach a central tube having struts and/or stiffening ribs in the hollow interior. Central tubes with struts and/or stiffening ribs to support an annular filter bellows are very common in the filter art and well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 6 and 11, Wyhler further teaches the non-woven filtration layer is melt-blown (paragraph 53-55).
Claim 13, Wyhler further teaches the multilayer filter medium has a plurality of zigzag folds forming the annular filter bellows having pleats, wherein the inflow side of the annular filter bellows is arranged on a radially inner side of the annular filter bellows, the outflow side of the annular filter bellows is arranged on a radially outer side of the annular filter bellows, the support mesh grid (18) of the support layer is arranged on the radially inner side of the annular filter bellows at the inflow side of the annular filter bellows and supports all layers of the multilayer filter medium, the outflow side of annular filter bellows does not have a support mesh grid (layer 16 being a spunbond layer) the non-woven filtration layer (12, 14) is arranged directly on and welded onto a radially outer outflow side of the support layer (18), the non-woven filtration layer closing about a radially outer circumference of the support layer, the spunbond barrier layer (16) is arranged directly on and welded onto a radially outer side of the non-woven filtration layer, the spunbond barrier layer closing about a radially outer circumference of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyhler et al. US 2012/0024774 in view of WO 2011/110637 (US 2013/0001155 to Neubauer will be referenced as the US equivalent for the purposed of the rejection), Gabler et al. “Weldability of Dissimilar Thermoplastics-Experiments in Heated Tool Welding” and Gutman et al. US 2005/0173328 as applied to claim 1 above, and further in view of Schiavon et al. US 8,119,002.


Wyhler teaches end plates but does not teach the end plates including glass fiber. The use of a glass fiber content of 30% in a polyamide end cap of a filter element is a well-known technique in the filter art as demonstrated by Schiavon (col. 8, lines 60-65).  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 2/9/21 have been fully considered but they are not persuasive.
Applicant argues that the claims require the support layer to be a support mesh grid and not a spunbond layer. The prior art to Wyhler teaches the support layer (18) being a grid (paragraph 57, 60) and the layer (16) being spunbond (paragraph 57) as recited in the claims.
Applicant argues that the prior art does not teach or suggest a support layer arranged only on the inflow side where the outflow side of the spunbond barrier layer is the final layer of the filter medium with the support layer arranged upstream on the inflow side supporting the downstream layers against radial fluid flow forces. Wyhler teaches the support layer (18) as a mesh grid on the inflow side and a spunbond layer (16) as the final layer and the support layer is arranged upstream on the inflow side and supports the downstream layers against radial fluid flow forces (paragraph 9)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778